DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 18-20, 22 and 24-35 are canceled; claims 1-17, 21 and 23 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nigam et al., US 2015/0327169 in view of Gora et al., US 2015/0049664.
Claim 1, Nigam discloses a method performed by a radio network node, the method comprising: 
receiving a data block to be transmitted by the radio network node towards a destination node ([0105] data 920 and 920′ to be transmitted from a core network to the SeNB 120 is received by the MeNB 110, the MeNB 110 may recognize data for the UE 100 therein), 
wherein the data block is received over an upstream wireless backhaul from an upstream radio network node ([0105] data 920 and 920′ to be transmitted from a core network to the SeNB 120 is received by the MeNB 110, the MeNB 110 may recognize data for the UE 100 therein. [0106] Xn may include X2, and the Xn delay refers to a delay on a backhaul transmission between the MeNB 110 and the SeNB 120) and/or is to be transmitted towards the destination node ([0105] the MeNB 110 may recognize data for the UE 100 therein) over a downstream wireless backhaul to a downstream radio network node ([0105] data 920 and 920′ to be transmitted from a core network to the SeNB 120 is received by the MeNB 110, the MeNB 110 may recognize data for the UE 100 therein. [0106] Xn may include X2, and the Xn delay refers to a delay on a backhaul transmission between the MeNB 110 and the SeNB 120); 
but does not explicitly disclose,  
determining a remaining delay budget that indicates a remaining portion of a delay budget for the data block to reach the destination node; and 

However, as Gora discloses determining a remaining delay budget that indicates a remaining portion of a delay budget for the data block to reach the destination node ([0023] If the needed time period is less or equal to the calculated remaining time period (i.e., remaining delay budget), the RN may forward the data packet to the next hop (next RN or final destination, i.e. user equipment or base station)); and 
making a decision about how or whether to transmit the data block, based on the remaining delay budget ([0023] If the needed time period is less or equal to the calculated remaining time period, the RN may forward the data packet to the next hop (next RN or final destination, i.e. user equipment or base station)).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Nigam invention with Gora invention to include the claimed limitation(s) so as to allow the network to determine the remaining time in order to control the transmission of the data packet within the maximum allowable time period. 
Claim 3, Nigam as modified discloses the method of claim 1, further comprising transmitting the data block from the radio network node in accordance with the decision (Gora [0023] If the needed time period is less or equal to the calculated remaining time period, the RN may forward the data packet to the next hop (next RN or final destination, i.e. user equipment or base station)).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Nigam invention with Gora invention to include the claimed 
Claim 4, Nigam as modified discloses the method of claim 1, wherein the decision for the data block is made further based on expected delay that includes delay expected to be incurred after transmitting the data block from the radio network node (Gora [0023] If the needed time period is less or equal to the calculated remaining time period, the RN may forward the data packet to the next hop (next RN or final destination, i.e. user equipment or base station)).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Nigam invention with Gora invention to include the claimed limitation(s) so as to allow the network to determine the time delay needed is within the time delay budget in order to ensure the arrival of the data packet. 
Claim 21, see claim 1 for the rejection, Nigam discloses a radio network node configured to: 
receive a data block to be transmitted by the radio network node towards a destination node, 
wherein the data block is received over an upstream wireless backhaul from an upstream radio network node and/or is to be transmitted towards the destination node over a downstream wireless backhaul to a downstream radio network node; 
determine a remaining delay budget that indicates a remaining portion of a delay budget for the data block to reach the destination node; and 
make a decision about how or whether to transmit the data block, based on the remaining delay budget.  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nigam et al., US 2015/0327169 and Gora et al., US 2015/0049664 in view of Miklo, US 2017/0078209.
Claim 2, Nigam as modified discloses the method of claim 1, wherein making the decision for the data block comprises 
but Nigam and Gora invention does not explicitly disclose,  
deciding, based on the remaining delay budget, one or more of: 
whether or not to drop the data block; 
a modulation and coding scheme with which to schedule the data block for transmission from the radio network node; 
which one or more transmission resources to allocate for transmission of the data block; 
which of multiple possible routes to the destination node the data block is to be transmitted over; whether the data block is to be preempted by, or is to preempt, another data block in a transmit buffer of the radio network node; or 
a priority or timeliness with which the data block is to be transmitted from the radio network node.  
However, as Miklo discloses deciding, based on the remaining delay budget ([0010] which means that delay budget is as high as 300 ms), one or more of: whether or not to drop the data block ([0010] in which data packets are actively dropped to avoid filling up the full buffer and keep the delay low).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Nigam and Gora .  
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nigam et al., US 2015/0327169 and Gora et al., US 2015/0049664 in view of Maenpaa et al., US 2016/0285720.
Claim 5, Nigam as modified discloses the method of claim 4, 
but Nigam and Gora invention does not explicitly disclose,  
wherein the expected delay includes one or more of: 
propagation delay expected to be incurred after transmitting the data block from the radio network node; or 
time duplexing delay expected to be incurred after transmitting the data block from the radio network node, wherein the time duplexing delay includes delay attributable to wireless backhaul transmissions being duplexed in time with access link transmissions.
However, as Maenpaa discloses wherein the expected delay includes one or more of: propagation delay expected to be incurred after transmitting the data block from the radio network node (fig 4, [0105] estimating 33 propagation delay to the next node 12, 15.sub.1, 15.sub.2, 15.sub.3, . . . , 15.sub.n of the communication path, the propagation delay constituting a second delay contribution).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Nigam and Gora invention with Maenpaa invention to include the claimed limitation(s) so as to allow the . 
Claim(s) 8 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nigam et al., US 2015/0327169 in view of Wei et al., US 2019/0166640.
Claim 8, Nigam discloses a method performed by a radio network node, the method comprising: 
receiving a data block to be transmitted by the radio network node towards a destination node ([0105] data 920 and 920′ to be transmitted from a core network to the SeNB 120 is received by the MeNB 110, the MeNB 110 may recognize data for the UE 100 therein), 
wherein the data block is received over an upstream wireless backhaul from an upstream radio network node ([0105] data 920 and 920′ to be transmitted from a core network to the SeNB 120 is received by the MeNB 110, the MeNB 110 may recognize data for the UE 100 therein. [0106] Xn may include X2, and the Xn delay refers to a delay on a backhaul transmission between the MeNB 110 and the SeNB 120) and/or is to be transmitted towards the destination node ([0105] the MeNB 110 may recognize data for the UE 100 therein) over a downstream wireless backhaul to a downstream radio network node ([0105] data 920 and 920′ to be transmitted from a core network to the SeNB 120 is received by the MeNB 110, the MeNB 110 may recognize data for the UE 100 therein. [0106] Xn may include X2, and the Xn delay refers to a delay on a backhaul transmission between the MeNB 110 and the SeNB 120); 
transmitting the data block from the radio network node towards the destination node ([0119] The SeNB 120 transmits data to the UE 100); and 

but does not explicitly disclose, 
that indicates a time delay between a reference time and a transmit time when the data block passes a transmit reference point in a transmit chain of the radio network node.  
However, as Wei discloses that indicates a time delay between a reference time and a transmit time when the data block passes a transmit reference point in a transmit chain of the radio network node (fig 5, [0052] relay device 305, monitors a time since the first data item or block has been received which is to be transmitted to the remote UE 311 as represented by a dashed line. As indicated above, by waiting for this predetermined time, a more efficient transmission of the data can be achieved from the buffer 430 to the remote UE 311. The relay device 305 then transmits a buffer status report message).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Nigam invention with Wei invention to include the claimed limitation(s) so as to allow the network to determine a delay time in between in order for the UE to determine an appropriate time to receive the packet. 
Claim 23, see claim 8 for the rejection, Nigam discloses a radio network node 

wherein the data block is received over an upstream wireless backhaul from an upstream radio network node and/or is to be transmitted towards the destination node over a downstream wireless backhaul to a downstream radio network node; 
transmit the data block from the radio network node towards the destination node; and 
transmit towards the destination node control signaling that indicates a time delay between a reference time and a transmit time when the data block passes a transmit reference point in a transmit chain of the radio network node.  
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nigam et al., US 2015/0327169 and Wei et al., US 2019/0166640 in view of Orten et al., US 2015/0244635.
Claim 9, Nigam as modified discloses the method of claim 8, 
but Nigam and Wei invention does not explicitly disclose,  
wherein the control signaling also indicates a delay budget for the data block to reach the destination node.  
However, as Orten discloses wherein the control signaling also indicates a delay budget for the data block to reach the destination node ([0012] obtaining indications of the remaining lifetime of said packets, said indications being based on the time needed for reaching a destination node).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Nigam and Wei . 
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nigam et al., US 2015/0327169 and Wei et al., US 2019/0166640 in view of Smith et al., US 2010/0278140.
Claim 10, Nigam as modified discloses the method of claim 8, 
but Nigam and Wei invention does not explicitly disclose,  
wherein the reference time is a time from which a delay budget for the data block to reach the destination node is measured.  
However, as Smith discloses wherein the reference time is a time from which a delay budget for the data block to reach the destination node is measured ([0034] measuring absolute delay can include, for example: i) in-band (e.g., DS0s); ii) out-of-band (e.g., signaling bits); iii) packet arrival time stamps, where additional processing shows the mean delay of the received signal, or the earliest packet arrival, or the latest packet arrival, or filtered calculations based on any or any combination of these).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Nigam and Wei invention with Smith invention to include the claimed limitation(s) so as the network to measure time delay for receiving data packet at different points in order to compensate the delays ensuring the arrival of the data packet.  
Claim 11, Nigam as modified discloses the method of claim 8, 
but Nigam and Wei invention does not explicitly disclose,  

However, as Smith discloses wherein the reference time is a receive time when the data block passes a receive reference point in a receive chain of the radio network node ([0034] measuring absolute delay can include, for example: i) in-band (e.g., DS0s); ii) out-of-band (e.g., signaling bits); iii) packet arrival time stamps, where additional processing shows the mean delay of the received signal, or the earliest packet arrival, or the latest packet arrival, or filtered calculations based on any or any combination of these).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Nigam and Wei invention with Smith invention to include the claimed limitation(s) so as the network to determine receiving time of data packet at different points so that during a failure condition the correct delay offsets can be used in the network.  
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nigam et al., US 2015/0327169 and Wei et al., US 2019/0166640 in view of Albers et al., US 2006/0112168.
Claim 14, Nigam as modified discloses the method of claim 8, wherein the data block is a packet (Nigam [0051] to rout and forward user data packets to/from the UE 10), and 
but Nigam and Wei invention does not explicitly disclose,  
wherein the delay budget is a packet delay budget (PDB).  

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Nigam and Wei invention with Albers invention to include the claimed limitation(s) so as the network to perform data packet transmission within a delay budget in order to manage network error corrections as necessary.   
Claim 15, Nigam as modified discloses the method of claim 8, 
but Nigam and Wei invention does not explicitly disclose,  
wherein the data block is a transport block that carries data from one or more packets.  
However, as Albers discloses wherein the data block is a transport block that carries data from one or more packets ([0019] determine the delay budget as an allowable number of data blocks of a lower protocol layer or bytes or bits and compare the size of the selected data packets to the delay budget).   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Nigam and Wei invention with Albers invention to include the claimed limitation(s) so as to allow an efficient delivery of data packets for real-time media like audio or video files and to allow a receiver to check for error, lost and/or corrupted packet(s).   
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nigam et al., US 2015/0327169 and Wei et al., US 2019/0166640 in view of Munoz Sanchez et al., US 2019/0297487 (Sanchez).

but Nigam and Wei invention does not explicitly disclose,  
receiving control signaling indicating the delay budget.  
However, as Sanchez discloses receiving control signaling indicating the delay budget ([0051] rules instructing subscriber device 205 and/or network elements (base station 210, SGW 220, PGW 225, etc.) to minimize packet loss, to implement a packet delay budget).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Nigam and Wei invention with Sanchez invention to include the claimed limitation(s) so as to allow the network to implement a packet delay budget in order to control data service to end users.   
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nigam et al., US 2015/0327169 and Wei et al., US 2019/0166640 in view of Hampel et al., US 2017/0005913.
Claim 17, Nigam as modified discloses the method of claim 8, 
but Nigam and Wei invention does not explicitly disclose,  
wherein the radio network node is an integrated access backhaul (IAB) node in a New Radio wireless communication system.  
However, as Hampel discloses wherein the radio network node is an integrated access backhaul (IAB) node in a New Radio wireless communication system (fig 2, [0038] the communication network 202 may correspond to an Integrated-Access-Backhaul (IAB) network).  
.   

Allowable Subject Matter
Claims 6-7 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6. The method of claim 1, wherein the data block is received from an upstream node, and wherein the method further comprises: 
receiving from the upstream node control signaling indicating an upstream delay that includes delay incurred up until when the upstream node transmitted the data block to the radio network node; 
determining upstream propagation delay that includes propagation delay between the upstream node and the radio network node; 
determining a self time delay that is a delay between a receive time when the data block passes a receive reference point in a receive chain of the radio network node and a scheduling time when the data block is available to be scheduled by the radio network node for transmission; 
calculating a cumulative time delay as a sum of a least the upstream delay, the upstream propagation delay, and the self time delay; and 5In re: Per-Erik ERIKSSON PCT Application No.: PCT/SE2019/050551 Filed: June 11, 2019 

7. The method of claim 6, further comprising receiving control signaling indicating the upstream propagation delay.  
12. The method of claim 8, wherein the data block is received from an upstream node, and wherein the method further comprises: 
receiving from the upstream node control signaling indicating an upstream delay that includes delay incurred between the reference time and a time when the upstream node transmitted the data block to the radio network node; 
determining upstream propagation delay that includes propagation delay between the upstream node and the radio network node; 
determining a self time delay that is a delay between a receive time when the data block passes a receive reference point in a receive chain of the radio network node and the transmit time, and wherein the time delay is determined based on the self time delay; and 
calculating the time delay as a sum of at least the indicated upstream delay, the upstream propagation delay, and the self time delay.  
13. The method of claim 12, further comprising receiving control signaling indicating the upstream propagation delay.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647